Citation Nr: 1222543	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a cervical spine/neck disability.  

3.  Entitlement to service connection for a bladder disability.  

4.  Entitlement to service connection for sinusitis/allergic rhinitis.  

5.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD), hiatal hernia and hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to August 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In November 2009, a hearing was held before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.  

The Veteran had also initiated appeals of denials of service connection for migraine headaches, tinnitus, and bilateral hearing loss.  On the record at the November 2009 DRO hearing (and also noted in the March 2010 supplemental statement of the case (SSOC), it was indicated that she had withdrawn her appeal as to such issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

Based on the Veteran's correspondence, it appears that service treatment records (STRs) pertaining to the matters on appeal are missing from the record.  Specifically, in March 2002 correspondence and in her April 2003 notice of disagreement, it was alleged that there were missing records from Fort Dix (August 1979 to February 1980), Fort Lee (February 1980 to September 1980), and from Augsburg, Germany (August 1979 to September 1983).  The evidence of record includes correspondence from the Veteran to the National Personnel Records Center (NPRC) for such records, which resulted in a September 2002 response that was negative for any records from 1979 to 1983.  However, the Veteran's continued accounts (which the Board finds no reason to question at this time) suggest there may be outstanding STRs, including from the Army hospitals at Fort Lee, Virginia, Fort Dix, New Jersey, and in Augsburg, Germany.  A review of the claims file found that exhaustive development for such treatment records has not been sought.  Given the critical nature of any such records, further development to secure them is necessary.  

In addition, the Board notes that VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Furthermore, in Dingess/Hartman v. Nicholson, the United States Court of Appeals for Veterans Claims held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided notice of what type of information and evidence was needed to substantiate her service connection claims, but was not notified of the criteria for establishing a disability rating or effective date of award.  Since this case is being remanded anyway, there is an opportunity to correct this notice defect.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter providing her the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically advising her of the evidence required to support her claims.  The letter should also include appropriate notice regarding the criteria for establishing disability rating or effective dates of awards in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. The RO should also arrange for exhaustive development to secure complete STRs of the alleged treatment the Veteran received in service for the disabilities at issue.  The development must specifically include contacting the base medical facilities at Fort Lee, Fort Dix, and in Augsburg, Germany (and all storage facilities where the records sought may have been retired) with a request for such records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.  

3. The RO should then review the records received, and arrange for any further development suggested, including VA examinations regarding the nature and likely etiology of the disabilities, if indicated.  The RO should then readjudicate the matters on appeal.  If any remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

